                                                                  Case 2:20-cv-00972-JAD-EJY Document 16 Filed 09/08/20 Page 1 of 2



                                                         1   Douglas D. Gerrard, Esq.
                                                             Nevada Bar No. 4613
                                                         2   dgerrard@gerrard-cox.com
                                                             Nathan R. Henderson, Esq.
                                                         3   Nevada Bar No. 13145
                                                             nhenderson@gerrard-cox.com
                                                         4   GERRARD COX LARSEN
                                                             2450 Saint Rose Parkway, Suite 200
                                                         5   Henderson, Nevada 89074
                                                             (702) 796-4000
                                                         6   Attorneys for Defendant,
                                                             Westcor Land Title Insurance Company
                                                         7
                                                                                          UNITED STATES DISTRICT COURT
                                                         8
                                                                                                  DISTRICT OF NEVADA
                                                         9
                                                             NATIONSTAR MORTGAGE LLC,                                  Case No.       2:20-cv-00972-JAD-EJY
                                                        10
                                                                                   Plaintiffs,
                                                        11
                     2450 St. Rose Parkway, Ste. #200




                                                             vs.
GERRARD COX LARSEN




                                                        12
                          Henderson, NV 89074




                                                             WESTCOR LAND TITLE INSURANCE
                              (702) 796-4000




                                                        13   COMPANY; DOES I THROUGH X; AND ROE
                                                             CORPORATIONS I THROUGH X
                                                        14
                                                        15                         Defendants.
                                                        16
                                                                                  STIPULATION AND ORDER TO EXTEND TIME
                                                        17                      TO FILE REPLY IN SUPPORT OF MOTION TO STAY
                                                        18           Westcor Land Title Insurance Company (“Westcor”) and Nationstar Mortgage, LLC
                                                        19   (“Nationstar”), hereby stipulate and agree that Westchor shall have additional time, up to and
                                                        20   including September 14, 2020, to file its Reply in support of the Motion to Stay [ECF No. 11],
                                                        21   which was filed on August 6, 2020. The due date for the Reply was set for Monday, September 7,
                                                        22   2020, Labor Day. Counsel for Westcor mistakenly calendared the due date for the Reply for the
                                                        23   following Monday, September 14, 2020, and only learned of their mistake after returning from the
                                                        24   long weekend. The parties now stipulate to allow Westcor to prepare and file the Reply for the date
                                                        25   it had originally, though erroneously, planned for.
                                                        26   //
                                                        27   //
                                                        28   //
       Case 2:20-cv-00972-JAD-EJY Document 16 Filed 09/08/20 Page 2 of 2



 1          This is the parties’ first request for and extension of this deadline and is not intended to
 2   cause any delay or prejudice to any party.
 3   DATED this 8th day of September, 2020.                 DATED this 8th day of September, 2020.
 4
 5   GERRARD COX LARSEN                                     AKERMAN, LLP
 6
     /s/ Douglas D. Gerrard, Esq.                           /s/ Jamie K. Combs, Esq.
 7   Douglas D. Gerrard, Esq.                               Ariel E. Stern, Esq.
     Nevada Bar No. 4613                                    Nevada Bar No. 8276
 8   Nathan R. Henderson, Esq.                              Melanie D. Morgan, Esq.
     Nevada Bar No. 13145                                   Nevada Bar No. 8215
 9   2450 St. Rose Parkway, Suite 200                       Jamie K. Combs, Esq.
     Henderson, Nevada 89074                                Nevada Bar No. 13088
10   Attorneys for Defendant,                               Attorneys for Plaintiff,
11
            IT IS SO ORDERED.
12
13
14                                                          UNITED STATES MAGISTRATE JUDGE
                                                            Case No.: 2:20-cv-000972-JAD-EJY
15
16                                                          DATED: September 8 , 2020
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
